Cite as 2017 Ark. 100


                SUPREME COURT OF ARKANSAS
                                      No.   CV-16-234

                                                Opinion Delivered: March   16, 2017

TRUMAN ARNOLD COMPANIES
                   PETITIONER PETITION FOR WRIT OF
                              PROHIBITION FROM THE
V.                            MILLER COUNTY CIRCUIT
                              COURT
MILLER COUNTY CIRCUIT COURT   [NO. 46CV-15-41]
                  RESPONDENT
                              HONORABLE CARLTON D.
                              JONES, JUDGE

                                                PETITION FOR WRIT OF
                                                PROHIBITION GRANTED.


                          SHAWN A. WOMACK, Associate Justice


        Petitioner Truman Arnold Companies (“TAC”) petitions this court for a writ of

 prohibition to preclude the Miller County Circuit Court from continuing to exercise

 jurisdiction over Patricia Adams’s claims against TAC for negligent supervision, retention,

 and hiring of a store manager. For the reasons set forth in Truman Arnold Cos. v. Miller

 County Circuit Court, 2017 Ark. ___, delivered this same day, we grant the writ of

 prohibition.

        Adams’s complaint alleged that she was a victim of sexual assault and harassment

 while employed by TAC in 2011 and that she was exposed to this harm as a result of TAC’s

 negligence. TAC moved to dismiss the complaint, arguing that pursuant to Arkansas Code

 Annotated section 11-9-105 (Repl. 2012), Adams’s sole remedy is through the Workers’

 Compensation Act and that the Arkansas Workers’ Compensation Commission
                                    Cite as 2017 Ark. 100

(“Commission”) has the exclusive jurisdiction to determine the applicability of the Workers’

Compensation Act. The circuit court considered Adams’s motion to dismiss alongside an

identical motion in the case of another former TAC employee, Teresa Jones, who also sued

TAC for negligent supervision, retention, and hiring based on similar misconduct of the

same store manager.

        On February 18, 2016, the circuit court denied TAC’s motion to dismiss in both

cases, ruling that the allegations fell outside the Commission’s jurisdiction. The circuit court

ruled that Adams’s alleged injuries arose “from more of a mental anguish type of injury than

from a physical impact injury” and that the complaint did not contain enough to

demonstrate that a “crime of violence” had occurred in the case. Therefore, the circuit

court determined that the injuries were not compensable under the Arkansas Workers’

Compensation Act, which only compensates mental injuries in limited circumstances. See

Ark. Code Ann. § 11-9-113 (Repl. 2012).

        On March 18, 2016, TAC petitioned this court for a writ of prohibition. We took

the petition as a case and ordered the parties to brief the issues.

        We agree with TAC that the writ of prohibition is warranted for the reasons stated

in Truman Arnold Cos. v. Miller County Circuit Court, 2017 Ark. __, handed down this same

date.

        Petition for writ of prohibition granted.

        Wyly~Rommel, PLLC, by: Sean F. Rommel, for petitioner.

        Leslie Rutledge, Att’y Gen., by: Michael A. Cantrell, Ass’t Att’y Gen., for respondents.




                                               2